DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:
-Figure 2a: number 1 is shown twice in the figure
-Figure 2c: it is not clear what number 3 is referring to in this figure 
-Figures 1, 2a, 3, 4, 8, 11, 15a, 15b: horizontal sections are referred to as both 9a-e and a plurality of panels all referred to as 9.  The numbering used should be consistent across the figures.
-Figure 7: there appears to be a cursor on the right side of the figure
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.  The abstract is objected to because it is too long.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: on page 8, line 32, the drive unit is referred to as 3, but should instead be 10.  Additionally, disclosure lists the horizontal sections as both 9a-e and a plurality of panels all referred to as 9.  Similar to the drawing objection above, the numbering used should be consistent across the figures and the disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the first motor and the second motor are mounted at different vertical sides of the horizontal and interconnected section”.  This language does not clearly define the subject matter being claimed.  From the drawings, it appears that this claim is meant to convey that each motor is mounted on a different horizontal side of the door panel, perhaps along the vertical frame.  Clarification is required.
Claim 2 recites the limitation “…wherein the first and second sensing elements are position sensors and/or encoders”.  This language does not clearly define the subject matter that is being claimed.  Are the sensing elements position sensors, encoders, or a structure that is both a position sensor and an encoder?
Claim 5 recites the limitation “…controlling the operation of the first motor and/or the second motor comprises altering the speed of the first motor or the second motor.”  This language does not clearly define the subject matter that is being claimed.  The and/or limitation followed by a second or later in the sentence makes it unclear what is actually being claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (U.S. 2011/0108213) in view of  Hoermann (U.S. 8,458,956) and Lambridis (U.S. 8,453,707).
Regarding claim 1, James teaches a sectional door operator system comprising: a door (12) arranged to be moved between an open and closed position ([0004]) and comprising a plurality of horizontal and interconnected sections (14.1, 14.2, 14.3, 14.4 hinged together [0002]), a door frame comprising a first frame section at the first side of the opening (18 left side fig 1) and a second frame section at a second side of the opening (18 right side fig 1) wherein the plurality of horizontal and interconnected sections (14.1, 14.2, 14.3, 14.4) are connected to the door frame (both 18 via guide rollers 16) , a drive unit (motor 100, gears 102 and 104) mounted on a section (14.1 seen in fig 11) of the plurality of horizontal and interconnected sections (14.1, 14.2, 14.3, 14.4),  wherein the drive unit (100, 102, 104) is arranged to move the sectional door (12) from the closed position to the open position ([0004]).  
James does not, however, teach a plurality of motors or a plurality of sensors as part of the sectional door operator system.  
Hoermann teaches a door drive for a similar sectional door operator system wherein the drive unit (1) comprises at least a first motor (3) and a second motor (4), and wherein a control unit (8) is in operative communication with the drive unit (1) and configured to control the operation of the drive unit (column 2, lines 53-54), and at least a first sensing element (10) and a second sensing element (also 10) configured to provide operational data ([column 3, lines 43-49]) of the first (3) and second motor (4) to the control unit (8).   Hoermann does not teach that the two motors for the door operator are mounted on different sides of the horizontal door panel.
Lambridis, as best understood based on the 35 U.S.C. 112(b) issue identified above, teaches another two-motor drive for an overhead door and further teaches that each motor (30) is mounted at different vertical sides of the door frame (17 are side channels for door frame).
James, Hoermann, and Lambridis are considered to be analogous to the claimed
invention because they are in the same field of overhead door operation systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified James to incorporate the teachings of Hoermann and Lambridis and provide a sectional door with dual motors on either side of the door frame that include sensors in order to modulate the speed of each drive motor.  Dual motors are advantageous to allow smaller motors to be used to drive the door.  It may also reduce the voltage requirements so that updated wiring is not required for the building.  However, if the rotational speed of the individual motors varies even only minimally, this can result in friction points or increased material strain of the drive components and can accelerate wear.  Even very small power differences of the individual motors can result in different rotational speeds.  Therefore, sensors on each motor are used to detect this difference and also modulate the speed of each individual drive motor to keep the motors synchronized with one another and eliminate the potential for increased friction and wear on each drive unit.
	Regarding claim 2, the combination of James, Hoermann, and Lambridis teaches the sectional door operator system according to claim 1.  Hoermann further teaches wherein the first and second sensing elements (both 10) are position sensors and/or encoders (column 3, lines 43-45).
Regarding claim 3, the combination of James, Hoermann, and Lambridis teaches the sectional door operator system according to claim 1.  Hoermann further teaches wherein the first sensing element (10) is arranged in conjunction with the first motor (3) and the second sensing element (also 10) is arranged in conjunction with the second motor (4, column 3 lines 39-40).
Regarding claim 4, the combination of James, Hoermann, and Lambridis teaches the sectional door operator system according to claim 1.  Hoermann further teaches wherein the control unit (8) is configured to control the operation of the drive unit (1) by: receiving operational data relating to the first motor (3); receiving operational data relating to the second motor (4); and evaluating said received operational data, and based on said evaluation, control the operation of the first motor and/or the second motor (column 3 lines 45-62).
Regarding claim 5, the combination of James, Hoermann, and Lambridis teaches the sectional door operator system according to claim 4.  Hoermann further teaches wherein the step of controlling the operation of the first motor (3) and/or the second motor (4) comprises altering the speed of the first motor or the second motor (column 3 lines 55-58).
Regarding claim 6, the combination of James and Hoermann teaches the sectional door operator system according to claim 4.  Hoermann further teaches wherein the step of evaluating said received operational data comprises determining if there is a deviation between the operational data of the two motors that is above a maximum deviation threshold (column 5, line 51-54).
Regarding claim 7, the combination of James, Hoermann, and Lambridis teaches the sectional door operator system according to claim 1.  Hoermann further teaches wherein if there is a deviation, the speed of the first motor (3) or the second motor (4) is altered and else the speed of the first motor (3) and the second motor (4) is maintained (column 3, lines 50-55).
Regarding claim 8, the combination of James, Hoermann, and Lambridis teaches the sectional door operator system according to claim 6.  Hoermann further teaches wherein if it is determined that there is a deviation in position between the first motor (3) and the second motor (4) it is determined which of the motors that are the furthest away from a target position, and wherein if the second motor (4) is determined to be further away from the target position than the first motor (3), the speed of the first motor (3) will be reduced and if the first motor (3) is determined to be further away from the target position than the second motor (4), the speed of the second motor (4) will be reduced (column 3, lines 55-62) .
Regarding claim 9, the combination of James, Hoermann, and Lambridis teaches the sectional door operator system according to claim 1.  Hoermann further teaches wherein operational data comprises information related to a position of the motor (column 4, lines 4-8).
Regarding claim 10 the combination of James, Hoermann, and Lambridis teaches the sectional door operator system according to claim 1.  Hoermann further teaches wherein control unit (8) is further configured to determine if an actual position of the first and second motors (3 and 4 respectively) is equal to a target position, and if so the control unit is configured to stop the operation of both motors (column 3, lines 55-62).
Regarding claim 11, the combination of James, Hoermann, and Lambridis teaches the sectional door operator system according to claim 1.  Lambridis further teaches wherein the first motor (30) can be moveably connected to the first frame section (17, left side fig 1) and the second motor (also 30) can be moveably connected to the second frame section(also 17, right side of fig 1).
Regarding claim 12, the combination of James, Hoermann, and Lambridis teaches the sectional door operator system according to claim 1.  Hoermann further teaches wherein the at least first (3) and second (4) motor of the drive unit (1) are direct current (DC) motors (column 2, line 38-39).
Regarding claim 13 the combination of James, Hoermann, and Lambridis teaches the sectional door operator system according to claim 12.  Hoermann does not explicitly teach that the at least first motor (3) and second motor (4) are brushless direct current (BLDC) motors.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize a brushless type of DC motor in the claimed invention, since the brushless type is merely a simple substitution of one known element (DC motor) for another (brushless DC motor) producing a predictable result (KSR rationale B) and therefore renders the claim obvious.  See MPEP § 2143 (B).
Regarding claim 14 the combination of James, Hoermann, and Lambridis teaches the sectional door operator system according to claim 1.  Hoermann further teaches wherein the first (3) and second (4) motor of the drive unit (1) each comprises an electromagnetic brake arranged to control the movement of the door (8) when it is moved from the open position to the closed position (column 2, lines 67-67).  
Regarding claim 15, the combination of James, Hoermann, and Lambridis teaches the sectional door operator system according to claim 1.  Hoermann further teaches wherein the drive unit (1) further comprises a third and a fourth motor mounted on another section of the plurality of sections and arranged to assist the first (3) and second (4) motors when moving the door from the closed position to the open position, and wherein the third and fourth motors are connected to the control unit (column 1 lines 38-50 discusses greater than 2 motors).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 9,834,976 (teaches a device for detecting the position of an automated door), U.S. 2013/0112357 (teaches an overhead roll-up door with two or more motors), U.S. 8,122,933 (teaches an overhead sectional door), and 5,711,112 (teaches a double drive for a sliding door).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan M Heschel whose telephone number is (571)272-6621. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M. HESCHEL/           Examiner, Art Unit 3637                                                                                                                                                                                             
/DANIEL J TROY/           Supervisory Patent Examiner, Art Unit 3637